1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    ANTHONY WADELL MONEYHAM,                    Case No. EDCV 17-329-JVS (KK)
11                               Plaintiff,
12                        v.                      ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    UNITED STATES OF AMERICA, ET                UNITED STATES MAGISTRATE
      AL.,                                        JUDGE
14
                                 Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23
24   Dated: December 06, 2019
25
                                              HONORABLE JAMES V. SELNA
26                                            United States District Judge
27
28
